     Case 1:17-cv-02614-WHP-KHP Document 166 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
AMBAC ASSURANCE CORPORATION,                     :
                                                 :
                      Plaintiff,                 :
                                                 :         17cv2614
               -against-                         :
                                                 :         ORDER
U.S. BANK NATIONAL ASSOCIATION,                  :
                                                 :
                      Defendant.                 :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               This Court has reviewed Plaintiff Ambac Assurance Corporation’s (“Ambac”)

letter motion to seal, (ECF No. 155), as well as the letter submission from non-party Bank of

America, N.A., (ECF No. 165). This Court concludes that Ambac’s proposed redactions to its

Memorandum of Law in Support of its Rule 45 Motion to Compel, (ECF No. 155-1), the

Declaration of Henry J. Ricardo (ECF No. 155-2), and Exhibit 20 thereto, are no longer

warranted. Accordingly, Ambac’s letter motion to seal is denied. Ambac shall publicly file

unredacted versions of its Memorandum of Law, the Ricardo Declaration, and all appended

exhibits forthwith.

Dated: November 20, 2020
       New York, New York

                                                     SO ORDERED:


                                                     _______________________________
                                                          WILLIAM H. PAULEY III
                                                                 U.S.D.J.
